Citation Nr: 0522678	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-00 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for tinea pedis and tinea cruris.

2.  Entitlement to an effective date earlier than January 29, 
1999, for the award of a 
100 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant had active military service from March 1964 to 
May 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).


FINDINGS OF FACT

1.  Tinea pedis and tinea cruris is characterized by 
intermittent itching of the feet, requiring prescribed oral 
and topical medical treatment.

2.  Entitlement to a 100 percent disability rating is 
factually ascertainable not earlier than January 29, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for tinea 
pedis and tinea cruris of the veteran's feet have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (effective prior to, and 
subsequent to August 30, 2002).

2.  The criteria for an effective date prior to January 29, 
1999, for the award of a 100 percent disability rating for 
PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinea Pedis and Tinea Cruris

Tinea, "a term used to describe various dermatophytoses," 
Dorland's Illustrated Medical Dictionary 1734 (27th ed. 
1988), is appropriately rated as dermatophytosis. 38 C.F.R. § 
4.118, Diagnostic Code 7813.  Dermatophytosis is rated by 
application of the rating criteria for eczema.  See 
Diagnostic Code 7819 note.

At the time the veteran filed his claim, eczema was rated 
noncompensably disabling with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; 10 percent disabling with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; 
30 percent disabling with exfoliation or itching constant, 
extensive lesions, or marked disfigurement; and 50 percent 
disabling with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002). The 
veteran was notified of this regulatory change in a September 
2003 letter.  Accordingly, the Board will review both the 
pre- and post-August 30, 2002 rating criteria to determine 
the proper evaluation for the veteran's skin disability. VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the revised criteria, Diagnostic Code 7806 provides a 
noncompensable rating if less than five percent of the entire 
body or less than five percent of exposed areas are affected, 
and no more than topical therapy has been required during the 
past 12-month period.  A 10 percent rating is assigned if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period. Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004); see also 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record more nearly 
approximates the criteria for a 10 percent rating under the 
old version of the regulations.  A February 1997 VA examiner 
noted residuals of the veteran's service-connected skin 
disorder of his feet, although there were no active skin 
lesions observed.  The examiner diagnosed the veteran with 
tinea pedis and likely tinea cruris.  The veteran was advised 
to schedule an appointment with the VA Medical Center for 
treatment of his skin lesions with a trial of oral tablets.  
The examiner noted that the skin lesions had reoccurred, both 
in the groin and on the feet (more on the feet), with some 
relief from over-the-counter foot powder.

According to an October 2002 VA examiner, the veteran had a 
chronic and recurrent condition of tinea pedis that required 
long-term medication.  He had just completed a course of oral 
Lamisil and was beginning a course of topical Lamisil, 
gentamicin, and terbinafine.  In light of the frequency and 
the strength of the prescribed medication, the Board finds 
that the veteran experiences itching requiring strong oral 
and topical prescription medication.  The Board also finds 
that, in light of the severity, the veteran's feet are 
considered an extensive area of the body. 

The VA treatment records in the claims file confirm that the 
veteran's skin disorder intermittently flares up, requiring 
medical treatment.  In light of the veteran's documented 
medical history, the Board finds the severity of the 
described skin disorder, requiring prescribed oral medication 
as noted in the February 1997 and October 2002 VA examination 
report, more nearly approximates the criteria for a 10 
percent rating under the old regulations.

A rating in excess of 10 percent is not warranted under the 
old or revised regulations because there is no evidence of 
constant exfoliation or itching, extensive lesions, or marked 
disfigurement; nor is there evidence that it covers 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The evidence does not more nearly 
approximate the criteria for a 30 percent evaluation.  

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (emphasis added).

A 100 percent rating for PTSD is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2004).  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation).  

In this case, the RO granted service connection for PTSD in a 
January 2000 rating decision.  It assigned an initial 
disability rating of 50 percent effective August 10, 1997, 
which the veteran appealed.  He maintained in his February 
1999 substantive appeal (VA Form 9) that his PTSD prevented 
him from holding employment.  

In a June 2000 rating decision, the RO assigned a temporary 
total evaluation from October 31, 1999, to January 1, 2000, 
because the veteran was hospitalized to treat his PTSD.  See 
38 C.F.R. § 4.29 (2004).

In November 2002, the veteran submitted a statement to the RO 
in which the RO interpreted as a withdrawal of his appeal for 
an initial rating in excess of 50 percent for PTSD.  

The RO accepted this statement as a withdrawal of the appeal 
for a rating in excess of 50 percent for PTSD.  The RO then 
informed the veteran that it interpreted his notice of 
disagreement, received on July 22, 1998, as a claim for 
increase.  During the course of the appeal, the RO increased 
the evaluation to 100 percent effective January 29, 1999.

As noted above, the date of claim for purposes of this appeal 
can be no earlier than July 22, 1998, one year before the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The question now before the Board is whether entitlement to 
the 100 percent disability rating is factually ascertainable 
at any time prior to January 29, 1999, and on or before July 
22, 1998.

The evidence of record prior to January 29, 1999, does not 
support a rating in excess of 50 percent under Diagnostic 
Code 9411.  The evidence reveals that the veteran was 
employed during this time.  According to a December 1997 VA 
psychiatric examination report, the examiner diagnosed the 
veteran with PTSD and a GAF score of 55.  The veteran has 
indicated in written statements that he stopped working in 
December 1998 in fear that his PTSD would cause him to hurt 
someone at work.  The medical evidence of record, however, 
shows that he was unable to work no earlier than January 29, 
1999.  A VA outpatient treatment record dated January 29, 
1999, is the first medical evidence documenting an increase 
in his PTSD symptomatology.  Evidence before this date 
provides evidence against this claim.   

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than January 
29, 1999, for the award of a 100 percent disability rating 
for PTSD.  38 U.S.C.A. § 5107(b).     

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a 
decision prior to the enactment of the VCAA.  The RO advised 
the veteran in letters dated in June 2003 regarding the 
rating claim for claim for the veteran's service-connected 
skin disorder and April 2004 for the earlier effective date 
for TDIU of what information and evidence was needed to 
substantiate his claims. The letters also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page three of the June 2003 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his rating claim for tinea pedis:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

On page four of the April 2004 letter regarding the effective 
date of the TDIU, the RO specifically explained the evidence 
it still needed from the veteran:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the notification letters, the Board finds 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  

The RO adjudicated the veteran's tinea pedis pursuant to the 
old and revised regulations.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination for the veteran's skin disorder in October 2002.  
An examination is not necessary for the veteran's earlier 
effective date claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial 10 percent rating for tinea pedis and tinea cruris 
is granted, subject to the regulations governing the payment 
of monetary awards.

An effective date earlier than January 29, 1999, for the 
award of a 100 percent disability rating for PTSD is denied.   


	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


